     Case: 1:17-cv-03484 Document #: 51 Filed: 10/26/18 Page 1 of 1 PageID #:353

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Derrick Watts
                                             Plaintiff,
v.                                                           Case No.: 1:17−cv−03484
                                                             Honorable Maria Valdez
Ocwen Mortgage Servicing, Inc., et al.
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 26, 2018:


        MINUTE entry before the Honorable Maria Valdez: Pursuant to the parties' joint
Stipulation to Dismiss Entire Action with Prejudice [50], the case is dismissed in its
entirety with prejudice as to Plaintiff's individual claims, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(ii), with the parties to bear their own costs and fees. Civil case terminated.
Mailed notice(lp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
